DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse, invention I, claims 1-3, in a telephone conversation with the attorney of record for the Applicant, W Scott Keeley, Reg. No. 74,622, on August 25, 2022 in response to the restriction requirement detailed below.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I: Claims 1-3, drawn to a system for displaying medication information including medication/substance interactions, indications, contradictions and medication duplications in video and text format.
II: Claims 4-6, drawn to a system for assigning a numeral to an interaction according to the severity of an interaction between medications used by a patient and assigning a graphical element to the numeral to depict the existence and severity of an interaction.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has the separate utility of displaying medication information including medication/substance interactions, indications, contradictions and medication duplications in video and text format and subcombination II has separate utility such as assigning a graphical element to an interaction according to the severity of an interaction between medications used by a patient.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search would be required. For example, inventions I would require search queries related to displaying general medication/substance interactions, indications, contradictions and medication duplications and invention II would require search queries related to specific techniques for representing severity of interactions.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of the Claims
The office action is in response to the claims filed on January 19, 2021 and the restriction requirement above which claims priority to a provisional application filed on June 28, 2018. Claims 1-6 are currently pending, claims 4-6 have been withdrawn from consideration, and claims 1-3 have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities: 
The “and” at the end of lines 2-9 should be removed.
The “wherein” in line 1 should be moved to the start of line 15.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-3 are directed towards a non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method  (i.e. a manufacture) which is a statutory category.  Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 is determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the claim 1 is identified as: 
providing a selection of medication assistance; and 
displaying medication to be evaluated; and 
displaying generic drug name and brand drug name to be evaluated; and 
displaying substance to be evaluated; and 
displaying manually entered data; and 
displaying camera-scanned data entry; and 
displaying barcode-scanned data entry; and 
presenting a medication-information page relating to the entered data; and 
generating an explanation of the indications and contraindications in text format in the operative language; 
wherein a medication is described and a mode of data entry is chosen, and the medications entered by manual data entry are interpreted and compared for medical interactions, substance interactions, medication duplications; the results generate instructions as a graphic image in combination with explanation of the image in text format and video format, in the operative language. 
The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The claimed invention is method that allows a user to seek medical assistance related to medications and substances which provides the user with medication-information related to an explanation of the indications, contraindications, medical interactions, substance interactions, medication duplications. This is a method of managing interactions between a patient and a doctor/pharmacist. Thus the claims recite an abstract idea.
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Generally linking the abstract idea to a particular technological environment or field of use. The additional elements of  “text format” and “video format” simply link the abstract idea to the particular formats as opposed to other formats, which do not provide meaningful limits on the claim; 
Insignificant extra-solution activity to the judicial exception. The additional limitations reciting “displaying” do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of displaying data;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. 
Dependent claims 2-3 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claim 1, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, evidence that displaying data is well-understood, routine and conventional is provided by MPEP §2106.05. Thus the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-3 merely indicate additional human activities a physician would provide for medical assistance. These merely encompasses the abstract idea identified above, do not integrate the abstract idea into a practical application and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-3 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the indications and contraindications” in line 11. There is insufficient antecedent basis for this limitation in the claims.

Claim 1 recites “the operative language” in line 12. There is insufficient antecedent basis for this limitation in the claims.

Claim 1 recites “the medications entered” in lines 13-14. There is insufficient antecedent basis for this limitation in the claims.

Claim 1 recites “the results” in lines 15. There is insufficient antecedent basis for this limitation in the claims.

Claims 2-3 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja et al. (U.S. Pub. No. 2014/0180707) in view of Tripoli (U.S. Pub. No. 2011/0184753) and Bach (U.S. Pub. No. 2011/0180441).
Regarding claim 1, Kukreja discloses a non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method (Paragraph [0025]) comprising: 
providing a selection of medication assistance (Fig. 1 shows an app for checking interactions, which is medical assistance and requires selecting. Also see fig. 12.); and 
displaying medication to be evaluated (Fig. 3 shows entered medications that are to be evaluated for interactions.); and 
displaying Fig. 3 shows brand name medications that are to be evaluated for interactions.); and 
displaying substance to be evaluated (Fig. 3 shows drug products to be evaluated, construed as a substance.); and 
displaying manually entered data (Fig. 1 and paragraph [0023] show and discuss displaying a text search feature.); and 
displaying camera-scanned data entry (Fig. 1 and paragraphs [0010] and [0023] show and discuss displaying a scan feature to enter data which uses a camera.); and 
displaying barcode-scanned data entry (Fig. 1 and paragraphs [0010] and [0023] show and discuss displaying a scan barcode feature to enter data.); and 
presenting a medication-information page relating to the entered data (Fig. 5 shows a user interface displaying interaction information related to the entered medications.); and 

wherein a medication is described and a mode of data entry is chosen (Fig. 5 shows that the medications are described by name, dosage and delivery mode. Fig. 1 shows that a mode of data entry is chosen.), and the medications entered by manual data entry are interpreted and compared for medical interactions, substance interactions (Fig. 5 shows that entered medications are evaluated for interactions. Paragraph [0023] discusses that the interactions evaluated may be between two or more medications and between a medication and a other product/substance, such as food or alcohol.), 
the results generate instructions as a graphic image in combination with explanation of the image in text formatFig. 5 shows that the interactions are depicted using images and text in the English. Also see paragraph [0030] which discusses providing additional information on the interaction.).
Kukreja does not appear to explicitly disclose displaying generic drug name; generating an explanation of the indications and contraindications in text format in the operative language; that medications are interpreted and compared for medication duplications; or and that the explanation is in video format.
Tripoli teaches that it was old and well known in the art of managing patient medication at the time of the filing to display generic brand names and that medications are interpreted and compared for medication duplications (Tripoli, figs. 3A-3E and paragraphs [0032]-[0036] and [0057].) to better manage a patient’s medications (Tripoli, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of managing patient medication at the time of the filing to modify the apparatus and instructions of Kukreja to include displaying generic drug name and such that that medications are interpreted and compared for medication duplications, as taught by Tripoli, in order to better manage a patient’s medications.
Bach teaches that it was old and well known in the art of medication safety at the time of the filing to generating an explanation of the indications and contraindications in text format in the operative language (Bach, fig. 6) and to provide explanations is in video format (Bach, fig. 4 and paragraphs [0037]-[0055] and [0075]) to increase clarity in drug information that may result in increased medication compliance and a reduction in medication errors (Bach, paragraph [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art of managing patient medication at the time of the filing to modify the apparatus and instructions of Kukreja to include generating an explanation of the indications and contraindications in text format in the operative language and to further provide the explanations in video format, as taught by Bach, in order to increase clarity in drug information that may result in increased medication compliance and a reduction in medication errors.

Regarding claim 2, Kukreja further discloses interpreting and generating information relating to substance interactions, in text format, in the operative language (Fig. 5 shows that entered medications are evaluated for interactions. Paragraph [0023] discusses that the interactions evaluated may be between two or more medications and between a medication and a other product/substance, such as food or alcohol.).

Regarding claim 3, Kukreja does not appear to explicitly disclose, but Tripoli teaches that it was old and well known in the art of managing patient medication at the time of the filing to include interpreting and generating information relating to duplicate dosage of identical drugs of differing names and administration and generating warnings in text format in the operative language (Tripoli, figs. 3A-3E and paragraphs [0033]-[0036] and [0057].) to better manage a patient’s medications (Tripoli, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of managing patient medication at the time of the filing to modify the apparatus and instructions of Kukreja to include interpreting and generating information relating to duplicate dosage of identical drugs of differing names and administration and generating warnings in text format in the operative language, as taught by Tripoli, in order to better manage a patient’s medications. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686